Exhibit 10.1

PARKWAY PROPERTIES, INC.

2010 OMNIBUS EQUITY INCENTIVE PLAN

Restricted Share Agreement

FOCUS Plan

Time-Based Award

___________

Dear __________:

We are pleased to notify you that the Committee under the Parkway Properties,
Inc. 2010 Omnibus Equity Incentive Plan, as amended (the "Incentive Plan") has
designated you as the recipient of a grant of Restricted Shares.  This letter,
once signed by you, will constitute your Restricted Share agreement.  The grant
is subject to your entry into this agreement.

1.                  The number of Restricted Shares covered by the grant is
__________, and the date of the grant is __________.

2.                  When a term defined in the Incentive Plan is used in this
agreement, the definition given in the Incentive Plan will apply for the
purposes of this agreement.

3.                  Your interest in the Restricted Shares is forfeitable and
will become vested only upon your satisfaction of a condition described below in
paragraph 3(a) or (b), and then only to the extent provided in that paragraph.

(a)                Your interest in __________ Restricted Shares will become
vested on July 1, 2011; your interest in __________ Restricted Shares will
become vested on July 1, 2012; your interest in __________ Restricted Shares
will become vested on July 1, 2013; and your interest in the remaining
__________ Restricted Shares will become vested on July 1, 2014, provided that
you are in the employ of the Company or a Subsidiary on the relevant vesting
date.

(b)               If your employment with the Company and its Subsidiaries
terminates before July 1, 2014, by reason of your death or Permanent Disability,
your interest in a portion of the Restricted Shares will become vested on the
date of the termination of your employment.  The portion in which your interest
will become vested will be calculated by (1) multiplying the number of
Restricted Shares by a fraction, the numerator of which is the number of full
months elapsed after June 30, 2010, and before the termination of your
employment, and  the denominator of which is 48, and (2) reducing the product by
the number of Restricted Shares that have  previously become vested pursuant to
paragraph 3(a), if any.

4.                  The period beginning on the date of grant during which your
interest in Restricted Shares remains forfeitable is called the Restricted
Period for those Shares.  During the Restricted Period with respect to
Restricted Shares the Company will hold the certificate for those Restricted
Shares, and you may not assign or otherwise transfer those Restricted Shares or
any interest in those Restricted Shares.  You may, however, vote the Restricted
Shares. 

--------------------------------------------------------------------------------


During the Restricted Period, no dividends will be paid with respect to the
Restricted Shares, but the Company will credit a bookkeeping account with
amounts equal to the dividends payable with respect to those Restricted Shares,
and the amounts credited to your dividend account will be payable only as
provided in paragraphs 5 and 6. 

5.                  If your interest in the Restricted Shares becomes vested
under paragraph 3, the Company will deliver a number of Common Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its discretion) and pay the
amount credited to your dividend account under paragraph 4 with respect to those
Shares.  The Company will make delivery and payment on or as soon as practicable
after the vesting date, but not later than December 31 of the year in which the
vesting date occurs. The Company will make the delivery to you or, in the event
of your death, to your estate or the person to whom your rights are transferred
by will or under the laws of descent and distribution, subject to satisfaction
of any federal, state, and local income and employment tax withholding
obligation incurred by the Company.

6.                  The Company shall deduct from any dividend account payment
the amount of tax it is obliged to withhold with respect to the payment.  You
or, in the event of your death, the person to whom Shares shall be delivered may
make provision for payment of any tax the Company is obliged to withhold in
connection with the vesting of your interest or the delivery of the Shares, by
making payment to the Company in cash.  The Company may elect in its discretion
to retain Shares from the number deliverable, to satisfy its withholding
obligation.

7.                  The Company has provided you with a copy of the Incentive
Plan, which describes certain terms, conditions, restrictions, and limits on the
Restricted Shares granted to you.  In addition to being subject to the terms of
this agreement, the grant to you is subject to the terms, conditions,
restrictions, and limits set forth in the Incentive Plan, as if they were set
forth in full in this agreement, including the following:

(a)                If your employment with the Company and its Subsidiaries
terminates for any reason other than death or Permanent Disability, you will
forfeit, as of the date of the termination of your employment, your interest in
all Restricted Shares other than Restricted Shares in which your interest has
already become vested pursuant to paragraph 3(a).

(b)               If your employment with the Company and its Subsidiaries
terminates by reason of your death or Permanent Disability before July 1, 2014,
you will forfeit your interest in all Restricted Shares other than any
Restricted Shares in which your interest has already become vested pursuant to
paragraph 3(a) or becomes vested pursuant to paragraphs 3(b).

Upon a forfeiture, all interest in the affected Restricted Shares and in the
portion of your dividend account attributable to those Shares will automatically
revert to the Company.

8.                                 (a)        For the purposes of paragraphs
3(b) and 8(b), the term "termination of employment" shall be construed to mean a
separation from service, as that term is defined in the regulations under
section 409A of the Code.

2

--------------------------------------------------------------------------------


(b)               If you are, on the date of termination of employment, a
specified employee, as that term is used in regulations under section 409A of
the Code, no payment of an amount that is deferred compensation for purposes of
section 409A of the Code may be made until the first day of the seventh month
beginning after termination of employment.  The Company believes the amounts
payable under this agreement are not deferred compensation for purposes of
section 409A of the Code, and this paragraph shall be construed accordingly
unless this belief is demonstrated to be incorrect.

9.                  Section 3 of the Change in Control Agreement in effect on
the date of grant between you and the Company (the "CIC Agreement") provides for
immediate full vesting of equity awards upon a Change in Control.  This
Restricted Share Agreement amends the CIC Agreement to make Section 3 of the CIC
Agreement inapplicable to the Restricted Shares granted under this agreement and
any dividend account attributable to them. You agree that Section 15 of the
Incentive Plan (entitled "Change in Control") supersedes Section 3 of the CIC
Agreement with respect to the Restricted Shares granted under this agreement and
any dividend account attributable to them.

[Intentionally left blank]

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Restricted Share Award
Agreement to be executed as of the _____day of ______________.

                                                                                                                   
PARKWAY PROPERTIES, INC.

                                                                                                                   
By __________________________________

                        By executing this agreement, I acknowledge receipt of a
copy of the Parkway Properties, Inc. 2010 Omnibus Equity Incentive Plan and
agree to be bound by the terms and conditions of the Incentive Plan and this
agreement.  I also agree to follow any guidelines promulgated by the Company
from time to time for the ownership and retention of Shares by directors,
officers, and executives, as applicable to me.

Date: 
_____________                                                                                                                                                          
_____________________________________

4

--------------------------------------------------------------------------------